IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : No. 130 MM 2021
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 HENRY PRATT                                      :
                                                  :
                                                  :
 PETITION OF: WAYNE SACHS, ESQ.                   :


                                         ORDER


PER CURIAM

       AND NOW, this 10th day of March, 2022, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Chester County for that court to determine whether Attorney Wayne Sachs should be

permitted to withdraw as counsel.

       The Court of Common Pleas of Chester County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.